     Case 4:15-cv-05078-SMJ        ECF No. 562   filed 02/09/21   PageID.9465 Page 1 of 5



                                                                               FILED IN THE
1                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



2                                                                     Feb 09, 2021
                                                                          SEAN F. MCAVOY, CLERK

3                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
4
     BASIN DISPOSAL INC, a                       No. 4:15-cv-05078-SMJ
5    Washington Corporation, et al.,
                                                 ORDER GRANTING
6                                Plaintiffs,     STIPULATED MOTION TO
                                                 DISMISS REMAINING CLAIMS
7                  v.                            AND ORDER OF DISMISSAL

8    3M COMPANY et al.,

9                                Defendants.

10

11          Before the Court, without oral argument, is the Stipulated Motion to Dismiss

12   Remaining Claims, and Order of Dismissal, ECF No. 561, filed by the Remaining

13   Parties to this case. Pursuant to Fed. R. Civ. P. 41(a)(2), the Remaining Parties move

14   for an appropriate Court Order dismissing with prejudice all remaining claims and

15   parties in this case.

16          The Remaining Parties consist of Defendants 3M Company; Akzo Nobel

17   Canada, Inc. (n/k/a PPG Architectural Coatings Canada, Inc.); The Boeing

18   Company; Blount, Inc.; Crown Beverage Packaging, LLC; Daimler Trucks North

19   America LLC; Georgia-Pacific LLC; Goodrich Corporation; Intalco Aluminum

20   Corporation; PACCAR Inc.; PCC Structurals, Inc.; Pharmacia LLC; Simpson


     ORDER GRANTING STIPULATED MOTION TO DISMISS REMAINING
     CLAIMS AND ORDER OF DISMISSAL – 1
     Case 4:15-cv-05078-SMJ     ECF No. 562      filed 02/09/21    PageID.9466 Page 2 of 5




1    Timber Company; Union Oil Company of California; and Weyerhaeuser NR

2    Company (collectively, “IWAG III Defendants”) and Defendants AgReserves, Inc.

3    (“AgReserves”), ALCOA Inc. (“ALCOA”), Bayer CropScience, Inc. (“BCS”), Carr

4    Aviation I, LLC (“Carr Aviation”), E.I. du Pont de Nemours & Company

5    (“DuPont”), Farmland Reserve, Inc. (“Farmland Reserve”), Piute Energy &

6    Transportation Company (“Piute”), PPG Architectural Finishes, Inc. (“PPG

7    Architectural Finishes”), PPG Industries, Inc. (“PPG Industries”), PureGro

8    Company (“PureGro”), Roto-Rooter Corporation (“Roto-Rooter”), Sandvik Special

9    Metals LLC (“Sandvik”), Southwest Suburban Sewer District (“SWSSD”), and

10   Zep, Inc. (“Zep”), ECF No. 561. The Remaining Parties ask the Court to enter an

11   appropriate Order dismissing with prejudice any and all remaining claims in this

12   case, whether they are listed in the Stipulated Motion or may have been

13   inadvertently omitted from the Stipulated Motion, and that further dismisses with

14   prejudice all remaining named defendants in this case. The Court finds good cause

15   exists to grant the Remaining Parties’ stipulated motion.

16         Accordingly, IT IS HEREBY ORDERED:

17         1.     The Remaining Parties’ Unopposed Stipulated Motion to Dismiss

18                Remaining Claims, and Order of Dismissal, ECF No. 561, is

19                GRANTED.

20         2.     The   following    remaining     claims    are    DISMISSED      WITH


     ORDER GRANTING STIPULATED MOTION TO DISMISS REMAINING
     CLAIMS AND ORDER OF DISMISSAL – 2
     Case 4:15-cv-05078-SMJ   ECF No. 562    filed 02/09/21   PageID.9467 Page 3 of 5




1              PREJUDICE:

2              A.    CERCLA and MTCA crossclaims by and between the IWAG

3                    III Defendants and AgReserves, Carr Aviation, DuPont,

4                    Farmland Reserve, PPG Industries, Sandvik, SWSSD and Zep;

5              B.    BCS’s conditional CERCLA and MTCA crossclaims against all

6                    named defendants;

7              C.    Piute’s indemnification crossclaims against certain IWAG III

8                    defendants;

9              D.    PPG Architectural Finishes’ conditional CERCLA and MTCA

10                   crossclaims against all named defendants;

11             E.    DuPont’s conditional CERCLA and MTCA crossclaims against

12                   all named defendants;

13             F.    PureGro’s conditional CERCLA and MTCA crossclaims

14                   against all named defendants;

15             G.    Zep’s CERCLA and MTCA crossclaims against all named

16                   defendants; and

17             H.    Sandvik’s counterclaims against BCS, PPG Architectural

18                   Finishes, DuPont, PureGro, and Zep.

19        3.   Any and all claims by and against the Remaining Parties filed in this

20             action that have not been previously dismissed by this Court or that


     ORDER GRANTING STIPULATED MOTION TO DISMISS REMAINING
     CLAIMS AND ORDER OF DISMISSAL – 3
      Case 4:15-cv-05078-SMJ   ECF No. 562   filed 02/09/21   PageID.9468 Page 4 of 5




1               may have been inadvertently omitted from the Stipulated Motion

2               likewise are DISMISSED WITH PREJUDICE.

3          4.   The following named defendants in this case are dismissed from this

4               case with prejudice: Advanced Electroplating, Inc.; AgReserves;

5               ALCOA; BCS; Carr Aviation; Chemed Corporation; Collier Carbon

6               and Chemical Corporation; Columbia Processors Co-op; D.G. Shelter

7               Products Company; DiGiorgio Corporation; DuPont; Farmland

8               Reserve; Freightliner Corporation; Fuller-O’Brien Corporation;

9               Harbor Distributing Company; Harbor Oil, Inc.; Hearing Products,

10              Inc.; Huico, Inc.; James River Corporation; Kalama Chemical

11              Company; Liquid Waste Disposal, Inc.; Monsanto Company;

12              Northwest VIP Corporation; Piute; PPG Architectural Finishes; PPG

13              Industries; Precision Castparts Corporation; PureGro; Roto-Rooter;

14              Sandvik, SWSSD; Wood Treatment Chemical Company; and Zep.

15         5.   All hearings and other deadlines are STRICKEN.

16   //

17   //

18   //

19   //

20   //


     ORDER GRANTING STIPULATED MOTION TO DISMISS REMAINING
     CLAIMS AND ORDER OF DISMISSAL – 4
     Case 4:15-cv-05078-SMJ      ECF No. 562   filed 02/09/21   PageID.9469 Page 5 of 5




1          6.     The Clerk’s Office is directed to CLOSE this file.

2                 A.    The Court shall retain continuing jurisdiction over the

3                       IWAG/Federal Parties Consent Decree, ECF No. 544, and the

4                       IWAG/LFG Consent Decree, ECF No. 560.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 9th day of February 2021.

8
                        __________________________
9                       SALVADOR MENDOZA, JR.
                        United States District Judge
10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING STIPULATED MOTION TO DISMISS REMAINING
     CLAIMS AND ORDER OF DISMISSAL – 5
